Russell, J.
In this case error is assigned upon the judgment of the trial court in granting a new trial to the defendant. It is the first grant of a new trial; and since a verdict in favor of the plaintiff was not demanded by the evidence, the discretion of the trial judge will not be controlled. The first grant of a new trial will not be disturbed unless both the law and the facts require the verdict. Civil Code, § 6204; Wright v. Garland, 137 Ga. 30 (72 S. E. 399); Zorn v. Upson Banking & Trust Co., 137 Ga. 464 (73 S. E. 652). Judgment affirmed.